Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final Office action is in response to applicant’s communication received on August 25, 2020, wherein claim 3 is currently pending. Claims 1-2 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Applicant's submission filed on 01/29/2021 has been entered.
 

Response to Arguments
Applicant's arguments have been fully considered but they are unpersuasive.  It is also noted that Applicant’s remarks dated 12/24/2020 discuss a §112 rejection but the Examiner never gave a §112 rejection – the final dated 10/29/2020 did not contain a §112 rejection.  

35 USC §101:
Applicant’s remarks have been considered but Examiner respectfully disagrees.   The core concept claimed is receiving information/data using a “data recorder” (a known generic/general-purpose device), manipulation and analysis of the collected information (e.g. data types determination 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of 
The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Even assuming the technique claimed was “[groundbreaking, innovative, or even brilliant,” that would not be enough for the claimed abstract idea to be patent eligible. See Ass ’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
The claims further utilize a processor, database, and other generic computing components without any improvement to the functioning of the devices themselves. See Specification ¶¶ 0014-0018; see also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to try to possibly improve the abstract idea of making data based decision by merely manipulating collected data/information where the manipulation of data is also mathematical in nature (information/data analytics).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then outputting/displaying the results for later decision making, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at ¶¶ 0014-0018 [showing steps implemented on generic computer/computing devices to implement steps]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims in this case specify what information is desirable to gather, analyze/calculate, and output/display; but they do not include any requirement for performing the claimed functions of gathering, analyzing/calculating, and outputting/displaying by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computers, devices, recorders, networks, etc., does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.


Applicant’s discussions are geared towards the newly amended claims with newly added limitations – these new amended claim is considered and rejected in the rejection below.  Examiner also respectfully disagrees with Applicant’s arguments presented (see discussion in rejection below).
As per Applicant’s arguments presented for limitation previously presented limitations, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant states statements from the reference Examiner provided and then merely states that the reference therefore does not disclose Applicant's limitation.  Applicant does not provide any reasons as such and neither provides any arguments or reasoning of what Applicant’s invention means and how the Applicant believes it is different from the reference.  It seems that the only argument the Applicant is making is that word for word the limitation is not recited in the reference.  However, this is not a requirement for anticipation.  Anticipation is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Additionally, it is also noted that “[w]hen a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.” Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).
Consequently, for the same reasons as above, Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data, data analysis to determine more data (by comparing, mathematics, etc.,), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations claimed (Claims 1-3), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “computer,” “device,” “processor,” “graphical user interface (GUI)” “storage medium/media,” “database,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “computer,” “device,” “processor,” “graphical user interface (GUI)” “storage medium/media,” “database,” etc.,) which are recited at a high level of generality, i.e., as generic “system,” “computer,” “device,” “processor,” “graphical user interface (GUI)” “storage medium/media,” “database,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, fig. 1 and ¶¶ 0014-0015 [listing of general purpose computing components/devices and computers], 0018 [general purpose computing components/devices and computers]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

There are no dependent claims.  Claim 3 is the only claim presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al., (2009/0024443) in view of Petrou et al., (US 6,243,483).
As per claim 3, Graham discloses the method of obtaining and presenting information (Abstract [“managing…oil field operations”]), comprising: 
securing a data recorder to a well and/or any oilfield asset; determining sources of data or data types beneficial to managing the production of petroleum from the data recorder secured to the well and/or and oilfield asset; configuring the data recorder to capture data from the sources of the data determined as beneficial (Figs. 1A-B, 2-3; ¶¶ 0002-0003, 0010, 0011-0019 [“managing large oil field operations are provided…[a] oil field map is displayed on a monitor (portal)…[t]he oil field map comprises oil well objects, oil field facility objects (and other “beneficial data” specific to the situation)…oil field map is customizable…visualizer (another portal)…oil field management…geographical information system…displaying…the oil field map, oil well objects, oil field facility objects…video monitors (GIS system and video monitors collecting data/information – “data recorders)”], 0031-0040 
providing a portal in electronic communication with a computing device via a network (¶¶ 0002-0003, 0010, 0011-0019 [“visualizer system further comprises a geographic information system in communication with the middle-ware software code segment layer for displaying the oil field map, oil well objects, oil field facility objects, surface work crew object, sub-surface work crew objects, work equipment rig objects and safety zones objects.  The master schedule visualizer system also comprises a plurality of video monitors operatively connected with the middle-ware software code segment layer and the geographic information system, for displaying the oil field map, oil well objects, oil field facility objects, surface work crew object, sub-surface work crew objects, work equipment rig objects and safety zones objects, reports from the domain-specific software applications.  The master schedule visualizer system further comprises a plurality of input devices operatively connected with the middle-ware software code segment layer for allowing a plurality of users to input instructions to the middle-ware software code segment layer and communicate with the software applications”], 0031-0049, 0054-0065);
allowing the data to be collected by the portal; allowing the data engine to manipulate the data to provide information about the petroleum production process; displaying the data on a display; and making decisions about the process based on the information provided by the system (Abstract [oil field operations…displayed on a monitor]; figs. 2-8; ¶¶ 0011-0019 [“managing large oil field operations are provided…[a] oil field map is displayed on a monitor (portal)…[t]he oil field map comprises oil well objects, oil field facility objects…oil field map is customizable…visualizer (another portal)…oil field management…geographical information system…displaying…the oil field map, oil well objects, oil field facility objects…video monitors (GIS system and video monitors collecting data/information – “data 
Although it is clear that Graham discloses capturing data from oil fields/wells and oilfield assets using placed/available devices and components (see citations above), Graham does not explicitly state “securing data recorders.”
Analogous art Petrou discloses Applicant’s broad limitations of securing data recorders being used for monitoring well and/or any oilfield asset (col. 2, line 47 – col. 3, line 15; col. 3, line 49 – col. 4, line 28 [“inserting a mapping/inspection vehicle (MIV) within the pipeline…magloggers also known as "loggers" are used in combination with the MIV to map the pipeline…provide pipeline data…magnetic sensors within the MIV detect structural defects and anomalies within the pipeline”]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Graham attaching/securing a data recorder(s) as taught by analogous art Petrou in order to capture data/information from oil well/field or oilfield asset since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Petrou would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art are:
Tarabzouni et al., (US 7,359,931): Discloses system for facilitating pipeline management, software, and methods are provided.  The system includes a pipeline company computer positioned at a pipeline company site to define a pipeline company server, having a processor, memory coupled to the processor to store software and database records therein, a graphical display coupled to the processor for displaying graphical images and a user interface coupled to the processor to provide a user access to manipulate the software and database records, and pipeline information management analyzing software to analyze pipeline management requirements.  The system also includes an area network in communication with the server, a remote user computer in communication with the area network, positioned remote from the server at remote site, and positioned to access the pipeline information management analyzing software, and a portable user computer adapted to interface with the area network to access the pipeline information management analyzing software to provide the field user access to the server database (portal).
Alexander et al., (US 2002/0143469):  Discusses automating the gathering of field information that describes the condition of specific geographical locations at specific times via a field information recording device having a GPS receiver for the recording and assignment of the space-time coordinates as information is gathered.  The information and space-time coordinates are transmitted to a management center for processing over a communication network.  Upon receipt, the field information is integrated into a geographic database such that the information generates a template showing the current state or condition of the identified geographical location on an automated basis.
Chauhan et al., (US 2004/0236620): Provides and automated management system for managing data, outage repair, load switching, job workflow and crew dispatching, crew workflow, installation, maintenance and restoration of utility services by integrating geographic information systems (GIS) data with many other data sources so as to gather, transform, manipulate, analyze, and produce desired information. The system allows an on-site engineer to retrieve data (ex.  field maps, work orders, codes) or enter, via a portable device, inspection data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683